              Case 18-50955-MFW   Doc 119   Filed 11/06/19   Page 1 of 9




UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re

OLDAPCO, INC., et al.,                          Chapter 11

Debtors.                                        Case No. 17-12082 (MFW)

                                                (Jointly Administered)

ALAN D. HALPERIN AND EUGENE I. DAVIS,
AS CO-TRUSTEES OF THE APPVION
LIQUIDATING TRUST,                              Adv. Proc. No. 18-50955 (MFW)

Plaintiff,                                      Related Adv. D.I. 112, 113

v.

MARK R. RICHARDS, THOMAS J. FERREE,
TAMI L. VAN STRATEN, JEFFREY J.
FLETCHER, KERRY S. ARENT, STEPHEN P.
CARTER, TERRY M. MURPHY, ANDREW F.
REARDON, KATHI P. SEIFERT, MARK A.
SUWYN, CARL J. LAURINO, DAVID A.
ROBERTS, ARGENT TRUST COMPANY,
STOUT RISIUS ROSS, INC., STOUT RISIUS
ROSS, LLC, JOHN/JANE DOES 1-40,

Defendants.


               MOTION OF ALAN D. HALPERIN AND EUGENE I. DAVIS,
             AS CO-TRUSTEES OF THE APPVION LIQUIDATING TRUST,
          (A) PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 52(B),
                 MADE APPLICABLE UNDER FEDERAL RULE OF
           BANKRUPTCY PROCEDURE 7052, AND IN THE ALTERNATIVE,
          (B) PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 60(A),
           MADE APPLICABLE UNDER FEDERAL RULE OF BANKRUPTCY
         PROCEDURE 9024, TO AMEND THE FINDINGS AND CONCLUSIONS
        OF THE COURT IN THE COURT’S ORDER ON DEFENDANTS MOTIONS
            TO DISMISS THE REVISED SECOND AMENDED COMPLAINT




                                       1
                Case 18-50955-MFW               Doc 119        Filed 11/06/19        Page 2 of 9




         Alan D. Halperin and Eugene I. Davis, as Co-Trustees of the Appvion Liquidating Trust

(“Plaintiff”), pursuant to Federal Rule Of Civil Procedure 52(b), made applicable under Federal

Rule of Bankruptcy Procedure 7052, and in the alternative, pursuant to Federal Rule Of Civil

Procedure 60(a), made applicable under Federal Rule of Bankruptcy Procedure 9024, moves to

amend the findings and conclusions of the Court in the Court’s Order (Adv. D.I. 113) (the

“Order”) on Defendants motions to dismiss the Complaint.1 In support of this motion (the

“Motion”), the Plaintiff states the following:

         1.       On October 23, 2019, this Court issued an Opinion (Adv. D.I. 112) (the

“Opinion”) and the Order denying the motions to dismiss the Complaint of certain D&O

Defendants, the Stout Parties, and Argent.

         2.       The Opinion specifically addressed a number of grounds for dismissal, by Count,

and stated the Court’s ruling on each ground for dismissal.

         3.       The Opinion included a conclusion that restated some, but not all, of its

conclusions, and the Opinion made a blanket statement that “[t]he Court will deny, in all other

respects, the Defendants’ Motions to Dismiss.” Opinion, pg. 35.

         4.       When read together, there are several inconsistencies between the Court’s

Opinion and Order. For example, the Order did not explicitly state that this Court was denying

the Stout Parties’ motion to dismiss for lack of personal jurisdiction, even though the Opinion

stated on page 14 that it was doing precisely that. See Opinion, pg. 14.

         5.       Additionally, the Opinion incorrectly references “breach of fiduciary duty claims

are partially time-barred” in Footnote 7 of the Opinion, when Count V (the aiding and abetting




1
    Capitalized terms not otherwise defined herein shall have the meaning as set forth in the Opinion.



                                                          2
               Case 18-50955-MFW          Doc 119      Filed 11/06/19      Page 3 of 9




breach of fiduciary duty claims against the Stout Parties) are the only claims that Stout sought

dismiss on the basis that such claims are time-barred.

        6.      Lastly, the Opinion’s conclusion states that the “court will deny, in all other

respects, the Defendants’ Motions to Dismiss” (see Opinion, pg. 35), even though this Court

specifically declined to rule on certain grounds for dismiss (i.e., preemption, failure to state

certain claims and time-barred claims) as noted in Opinion Footnote 7.

        7.      Plaintiff believes that it is appropriate for the Court to clarify the Order to reflect

the Court’s determinations as set forth in the Opinion. Plaintiff believes that those

inconsistencies arise from oversight or omission by the Court in drafting the Order rather than

for substantive reasons.

                                       BASIS FOR RELIEF

   I.        The Relief Requested Is Appropriate Under Federal Rule Of Civil Procedure 52(b),
             made applicable under Federal Rule of Bankruptcy Procedure 7052

        8.      Federal Rule Of Civil Procedure 52(b), made applicable under Federal Rule of

Bankruptcy Procedure 7052, states:

        On a party's motion filed no later than 28 days after the entry of judgment, the
        court may amend its findings—or make additional findings—and may amend the
        judgment accordingly. The motion may accompany a motion for a new trial under
        Rule 59.

Fed. R. Civ. P. 52(b).

        9.      Collier on Bankruptcy states that “[t]he purpose of the motion to amend is to

clarify essential findings or conclusions, correct errors of law or fact…” Collier on Bankruptcy,

¶ 7052.03 (Alan N. Resnick and Henry J. Sommer, eds., 16th ed.) (citations omitted). Collier

continues, “[a] party may make a motion to amend the findings or for the court to make

additional findings within 14 days after entry of the judgment.” Id. (citations omitted).




                                                  3
              Case 18-50955-MFW           Doc 119      Filed 11/06/19      Page 4 of 9




       10.     Relief under Rule 52 is appropriate since Plaintiff only seeks clarifications of the

Order to reflect the Court’s conclusions as set forth in the Opinion. Plaintiff’s request does not

implicate any substantive or legal dispute with the Court’s Order, seek to relitigate old issues

already decided by the Court in the Opinion and Order, or raise issues that could have been

previously raised. See In re Busch, 369 B.R. 614, 621 (B.A.P. 10th Cir. 2007) (purpose of

motion to amend findings of fact is to correct manifest errors of law or fact and is not to relitigate

old issues or rehear the merits of a case) (internal citations omitted).

       11.     Specifically, the Plaintiff believes that the Order should be amended and restated

to make clear the following:

               a. The Stout Parties’ Motion to Dismiss Count VI of the Complaint for lack of
                  personal jurisdiction is denied.

                        i. Justification for Amendment: The Opinion at pages 12-14 determined
                           that The Stout Parties are subject to personal jurisdiction with respect
                           to all Counts in the Complaint. Yet, the order does deny The Stout
                           Parties’ Motion to Dismiss Count VI of the Complaint on this basis.

                       ii. PROPOSED AMENDMENT TO THE ORDER: ORDERED that The
                           Motions to Dismiss Count VI for lack of personal jurisdiction are
                           DENIED; and it is further

               b. The Stout Parties’ Motion to Dismiss Count VI of the Complaint on the basis
                  of that the causes of action in these Count is not preserved under the Debtors’
                  Plan is denied.

                        i. Justification for Amendment: The Opinion at pages 11-12 determined
                           that causes of action in this Count is preserved under the Debtors’
                           Plan. Yet, the order does deny The Stout Parties’ Motion to Dismiss
                           Count VI of the Complaint on this basis.

                       ii. PROPOSED AMENDMENT TO THE ORDER: ORDERED that The
                           Motions to Dismiss Count VI for lack of preservation under the
                           Debtors’ Plan are DENIED; and it is further

               c. Argent’s Motion to Dismiss Count V of the Complaint on the basis of that the
                  causes of action in these Counts are not preserved under the Debtors’ Plan is
                  denied.




                                                  4
Case 18-50955-MFW        Doc 119     Filed 11/06/19     Page 5 of 9




        i. Justification for Amendment: The Opinion at pages 11-12 determined
           that causes of action in this Count is preserved under the Debtors’
           Plan. Yet, the order does deny Argent’s Motion to Dismiss Count V of
           the Complaint on this basis.

       ii. PROPOSED AMENDMENT TO THE ORDER: ORDERED that The
           Motions to Dismiss Count V for lack of preservation under the
           Debtors’ Plan are DENIED; and it is further

d. The D&O Defendants’ Motion to Dismiss Counts I-IV, VII, and VIII of the
   Complaint on the basis that the causes of action in these Counts are preempted
   is not addressed by this Court, and is reserved for the U.S. District Court for
   the Eastern District of Wisconsin (“Wisconsin District Court”).

        i. Justification for Amendment: The Opinion does not determine whether
           Counts I-IV, VII, and VIII of the Complaint should be dismissed on
           the basis of preemption and that such grounds for dismissal are
           transferred to the Wisconsin District Court. In fact, the Opinion states
           that “[b]ecause the Court is transferring these Counts, there is no need
           to address the Defendants’ arguments for dismissal of these Counts of
           the Complaint.” Opinion, at 21. The Court then states in a footnote that
           “[t]hese arguments include (1) that the Plaintiff’s claims are pre-
           empted by ERISA; (2) that the Complaint fails to state a claim for
           aiding and abetting; and (3) that the breach of fiduciary duties claims
           are partially time-barred.” Id. In light of these statements and the
           Opinion’s conclusion, the Order should be amended.

       ii. PROPOSED AMENDMENT TO THE ORDER: ORDERED that The
           Motions to Dismiss Counts I-VIII on the basis that the causes of action
           in these Counts are preempted is not addressed by this Court, and is
           reserved for the U.S. District Court for the Eastern District of
           Wisconsin; and it is further

e. The Stout Parties’ Motion to Dismiss Count VI of the Complaint on the basis
   that the causes of action in this Count are preempted is not addressed by this
   Court, and is reserved for the U.S. District Court for the Eastern District of
   Wisconsin.

        i. Justification for Amendment: As stated in Paragraph (d)(i) above, the
           Opinion does not determine whether Count VI of the Complaint
           should be dismissed on the basis of preemption and that such grounds
           for dismissal are transferred to the Wisconsin District Court. Thus, the
           Court should amend the Order as set forth below.

       ii. PROPOSED AMENDMENT TO THE ORDER: ORDERED that The
           Motions to Dismiss Counts I-VIII on the basis that the causes of action
           in these Counts are preempted is not addressed by this Court, and is



                                 5
Case 18-50955-MFW        Doc 119     Filed 11/06/19     Page 6 of 9




           reserved for the U.S. District Court for the Eastern District of
           Wisconsin; and it is further

f. Argent’s Motion to Dismiss Count V of the Complaint on the basis of that the
   causes of action in this Count are preempted is not addressed by this Court,
   and is reserved for the U.S. District Court for the Eastern District of
   Wisconsin.

        i. Justification for Amendment: As stated in Paragraph (d)(i) above, the
           Opinion does not determine whether Count V of the Complaint should
           be dismissed on the basis of preemption and that such grounds for
           dismissal are transferred to the Wisconsin District Court. Thus, the
           Court should amend the Order as set forth below.

       ii. PROPOSED AMENDMENT TO THE ORDER: ORDERED that The
           Motions to Dismiss Counts I-VIII on the basis that the causes of action
           in these Counts are preempted is not addressed by this Court, and is
           reserved for the U.S. District Court for the Eastern District of
           Wisconsin; and it is further

g. The Stout Parties Motion to Dismiss Count VI of the Complaint for failure to
   state a claim is not addressed by this Court, and is reserved for the U.S.
   District Court for the Eastern District of Wisconsin.

        i. Justification for Amendment: The Opinion does not determine whether
           Count VI of the Complaint should be dismissed for failure to state a
           claim is not addressed by this Court and that such grounds for
           dismissal are transferred to the Wisconsin District Court. Thus, the
           Court should amend the Order as set forth below.

       ii. PROPOSED AMENDMENT TO THE ORDER: ORDERED that The
           Motions to Dismiss Counts V and VI on the basis that these Counts are
           not plead in a manner that states a claim is not addressed by this Court,
           and is reserved for the U.S. District Court for the Eastern District of
           Wisconsin; and it is further

h. The Stout Parties Motion to Dismiss Count VI of the Complaint on the basis
   that this Count is partially time barred is not addressed by this Court, and is
   reserved for the U.S. District Court for the Eastern District of Wisconsin.

        i. Justification for Amendment: The Opinion does not determine whether
           Count VI of the Complaint should be dismissed on the basis that this
           Count is partially time barred is not addressed by this Court and that
           such grounds for dismissal are transferred to the Wisconsin District
           Court. Thus, the Court should amend the Order as set forth below.

       ii. PROPOSED AMENDMENT TO THE ORDER: ORDERED that The
           Motions to Dismiss Count VI of the Complaint on the basis that this


                                 6
                  Case 18-50955-MFW           Doc 119      Filed 11/06/19       Page 7 of 9




                              Count is partially time barred is not addressed by this Court, and is
                              reserved for the U.S. District Court for the Eastern District of
                              Wisconsin; and it is further

                   i. Argent’s Motion to Dismiss Count V of the Complaint for failure to state a
                      claim is not addressed by this Court, and is reserved for the U.S. District
                      Court for the Eastern District of Wisconsin.

                          i. Justification for Amendment: The Opinion does not determine whether
                             Count V of the Complaint should be dismissed for failure to state a
                             claim is not addressed by this Court and that such grounds for
                             dismissal are transferred to the Wisconsin District Court. Thus, the
                             Court should amend the Order as set forth below.

                          ii. PROPOSED AMENDMENT TO THE ORDER: ORDERED that The
                              Motions to Dismiss Counts V and VI on the basis that these Counts are
                              not plead in a manner that states a claim is not addressed by this Court,
                              and is reserved for the U.S. District Court for the Eastern District of
                              Wisconsin.

    II.         An Alternative Basis For Relief May Exist Under Federal Rule of Civil Procedure
                60(a), Made Applicable Under Federal Rule of Bankruptcy Procedure 9024

          12.      In the event that this Court determines that a motion under Rule 52 is

inappropriate in light of the procedural posture of the Opinion and Order (i.e., that decide

motions to dismiss),2 the Court may grant the relief requested herein pursuant to Rule 60(a) of

the Federal Rules of Civil Procedure.

          13.      Federal Rules of Civil Procedure 60(a), made applicable under Federal Rule of

Bankruptcy Procedure 9024, states:

          The court may correct a clerical mistake or a mistake arising from oversight or
          omission whenever one is found in a judgment, order, or other part of the record.
          The court may do so on motion or on its own, with or without notice. But after an
          appeal has been docketed in the appellate court and while it is pending, such a
          mistake may be corrected only with the appellate court's leave.

Fed. R. Civ. P. 60(a).


2
    C.f., In re Charron, 541 B.R. 822, 825 (Bankr. W.D. Mich. 2015) (Rule 52(b) motions “are generally not
    appropriate when the matter was decided on summary judgment, because summary judgment does not entail
    finding facts.”)



                                                      7
               Case 18-50955-MFW         Doc 119      Filed 11/06/19    Page 8 of 9




         14.   While Bankruptcy Rule 9024 makes states that Rule 60(a) only applies in cases

under the Bankruptcy Code, Rule 60(b) applies in the context of an adversary proceeding. In re

Smalis, 739 Fed. Appx. 142, 143 n.3 (3d Cir. 2018) (“Rule 60(b) applies in adversary

proceedings pursuant to Fed. R. Bankr. P. 9024”); In re USN Communications, Inc., 288 B.R.

391, 393 (Bankr. D. Del. 2003) (PJW) (“Federal Rule of Civil Procedure 60(b) … is made

applicable to adversary proceedings in bankruptcy by Federal Rule of Bankruptcy Procedure

9024”); In re CFP Liquidating Estate, 2010 WL 4595700 (Bankr. D. Del. Nov. 4, 2010) (PJW)

(granting motion to open an adversary proceeding and to set aside the default judgment under

Fed. R. Civ. P. 55(c) and 60(b), made applicable by Fed. R. Bankr. P. 7055(c) and 9024); In re

Syntax-Brillian Corp., 2013 WL 153831, *1 n.4 (Bankr. D. Del. Jan. 15, 2013) (BLS) (“[Rule]

60(b) is made applicable to adversary proceedings by Federal Rule of Bankruptcy Procedure

9024).

         15.   Similar to the requests for relief under Rule 52 stated above, relief under Rule

60(a) is appropriate since Plaintiff only seeks clarifications of the Order to reflect the Court’s

conclusions as set forth in the Opinion. Plaintiff’s request does not implicate any substantive or

legal dispute with the Court’s Order, seek to relitigate old issues already decided by the Court in

the Opinion and Order, or raise issues that could have been previously raised. Thus, Plaintiff

seeks the relief specifically articulated in paragraph 11 above.

                                         CONCLUSION

         WHEREFORE, for the reasons stated above, the Co-Trustees respectfully request the

entry of an order: (a) granting relief under Federal Rule Of Civil Procedure 52(b), made

applicable under Federal Rule of Bankruptcy Procedure 7052 of the Order, and amending the

Order as described herein; (b) granting relief under Federal Rule Of Civil Procedure 60(a), made




                                                 8
              Case 18-50955-MFW           Doc 119        Filed 11/06/19   Page 9 of 9




applicable under Federal Rule of Bankruptcy Procedure 9024 of the Order, and amending the

Order as described herein; and (c) granting the Plaintiff any further relief as is just and proper.

Dated: November 6, 2019
                                                 GRANT & EISENHOFER P.A.

                                                 /s/ Vivek Upadhya
                                                 Christine Mackintosh (DE Bar No. 5085)
                                                 Vivek Upadhya (DE Bar No. 6241)
                                                 123 Justison Street
                                                 Wilmington, Delaware 19801
                                                 Tel: 302-622-7000
                                                 Email: cmackintosh@gelaw.com
                                                         vupadhya@gelaw.com

                                                 -and-

                                                 Gordon Z. Novod (admitted pro hac vice)
                                                 485 Lexington Avenue, 29th Floor
                                                 New York, New York 10017
                                                 Tel: 646-722-8500
                                                 Fax: 646-722-8501
                                                 Email: gnovod@gelaw.com

                                                 Special Counsel for Plaintiff, Alan D. Halperin
                                                 and Eugene I. Davis, as Co-Trustees of the
                                                 Appvion Liquidating Trust




                                                  9
